UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 HERRINGTON TECHNOLOGY LLC,
                    Plaintiff,
                                                                   19-CV-6828 (JPO)
                     -v-
                                                                         ORDER
 CENTURY LINK, INC.,
                               Defendant.


J. PAUL OETKEN, District Judge:

       On January 8, 2020, the Court dismissed this action for failure to prosecute. (Dkt. No.

27.) Plaintiff Herrington Technology LLC has moved to reopen the case and has requested an

extension until March 15, 2020, to obtain new representation.

       Pursuant to the Federal Rules of Civil Procedure, the Court is permitted to relieve a party

from such a dismissal for, among other things, “mistake, inadvertence, surprise, or excusable

neglect.” Fed. R. Civ. P 60(b)(1). Under this standard, “courts in this circuit draw a line

between excusable and inexcusable neglect based in part on the ability of the plaintiff or her

counsel to control the circumstances that led to the breakdown.” Green ex rel. Estate of Green v.

Advanced Cardiovascular Imaging, No. 07-CV-3141, 2009 WL 3154317, at *3 (S.D.N.Y. Sept.

30, 2009). Ultimately, the issue “is addressed to the sound discretion of the trial court.” Velez v.

Vassallo, 203 F. Supp. 2d 312, 333 (S.D.N.Y. 2002).

       Here, Herrington has filed two letters that provide an abbreviated account of the

misunderstanding that led to the dismissal. One letter states only that there was a

“communication oversight.” (Dkt. No. 29.) Another letter explains that Herrington believed an

e-mail sent to the address “courtnotices@kasowitz.com” sufficed to constitute an “electronic

communication via email to the court.” (Dkt. No. 28.) On these facts, the Court cannot find that
Herrington has established “excusable” neglect. Accordingly, the motion to reopen the case is

denied without prejudice.

         Plaintiff is directed to have a law firm enter an appearance in this action by March 15,

2020, and to file a motion to reopen the case that addresses the requisite showing under Rule

60(b).

         SO ORDERED.

Dated: February 14, 2020
       New York, New York

                                               ____________________________________
                                                          J. PAUL OETKEN
                                                      United States District Judge
